          Case 5:20-cv-08096-EJD Document 28 Filed 04/07/21 Page 1 of 4


     CHRIS ZHEN (State Bar No. 275575)
1    chris.zhen@zhenlawfirm.com
2    HOGAN GANSCHOW (State Bar No. 256137)
     hogan.ganschow@zhenlawfirm.com
3    ZHEN LAW FIRM
     5670 Wilshire Blvd #1800
4    Los Angeles, CA 90036
     Telephone: (213) 935-0715
5
6    Attorneys for Plaintiff
     OptraHealth, Inc.
7
     Xinlin Li Morrow (State Bar No. 281707)
8    xinlin@morrowfirm.com
     The Morrow Firm, P.C.
9
     1880 Century Park E Suite 815
10   Los Angeles, CA 90067

11   Attorneys for Defendant
     BotsCrew, Inc.
12
13
                               IN THE UNITED STATES DISTRICT COURT
14
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16                                      SAN JOSE DIVISION

17
18   OPTRAHEALTH, INC.,                             Case No. 5:20-cv-8096-EJD

19                  Plaintiff,                      JOINT STIPULATION AND
                                                    [PROPOSED] ORDER TO EXTEND
20                                                  TIME TO FILE OPPOSITION AND
            v.
21                                                  REPLY PAPERS FOR BOTSCREW,
                                                    INC.’S MOTION TO DISMISS
     BOTSCREW, INC.,
22
23                  Defendant.
24
25
26
27
28
      Case No. 5:20-cv-08096-EJD        JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                         TIME TO FILE OPPOSITION AND REPLY PAPERS FOR MTD
           Case 5:20-cv-08096-EJD Document 28 Filed 04/07/21 Page 2 of 4



 1           Plaintiff OptraHealth, Inc. (“Plaintiff”) and Defendant BotsCrew, Inc. (“Defendant”), by and

 2   through their respective counsel of record, hereby stipulate and request that the Court grant an

 3   extension of time to file the opposition to Defendant’s Motion to Dismiss for Failure to State a

 4   Claim Under Rule 12(B)(6), set for hearing on June 3, 2021 (the “Motion”).

 5           Good cause exists for the extension of time:

 6           1.      Defendant filed its Motion on March 29, 2021. Plaintiff’s opposition papers to

 7 Defendant’s Motion are currently due on April 12, 2021, and Defendant’s replay papers are due on
 8 April 19, 2021.
 9           2.      In addition to preparing the opposition papers, Plaintiff seeks to amend the

10 Complaint to address issues raised in Defendant’s Motion.
11           3.      Currently one of Plaintiff’s executive officers and inventors of the Patent-In-Suit is

12 unavailable to consult on the amendment to the Complaint and opposition papers; Plaintiff seeks
13 more time to adequately prepare the papers.
14           4.      The parties have agreed to grant Plaintiff a one-week extension to file its opposition

15 brief and grant Defendant a one-week extension to file its reply brief. Under the new schedule,
16 opposition papers are due for filing on or before April 19, 2021 and replay papers are due for filing
17 on or before May 3, 2021.
18
19
     Respectfully Submitted,
20
      DATED: April 7, 2021                      THE ZHEN LAW FIRM
21
22                                              By:            /s/ Chris Zhen
23                                                                      Chris Zhen
                                                Attorneys for Plaintiff
24
25
26
27
28
      Case No. 5:20-cv-08096- EJD             JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                        1
                                               TIME TO FILE OPPOSITION AND REPLY PAPERS FOR MTD
          Case 5:20-cv-08096-EJD Document 28 Filed 04/07/21 Page 3 of 4



1    DATED: April 7, 2021               THE MORROW FIRM

2
3                                       By:           /s/ Xinlin Li Morrow
                                                           Xinlin Li Morrow
4
5                                       Attorneys for Defendant

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case No. 5:20-cv-08096- EJD       JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                   2
                                        TIME TO FILE OPPOSITION AND REPLY PAPERS FOR MTD
          Case 5:20-cv-08096-EJD Document 28 Filed 04/07/21 Page 4 of 4



1                                        [PROPOSED] ORDER

2           PURSUANT TO STIPULATION, IT IS SO ORDERED that the Opposition to the Motion

3    to Dismiss for Failure to State a Claim Under Rule 12(b)(6) is due by April 19, 2021 and the

4    Defendant’s Reply is due by May 3, 2021.

5
     Dated: April, ____, 2021                        ______________________________
6                                                    UNITED STATES DISTRICT JUDGE
7                                                    THE HONORABLE EDWARD J. DAVILA

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case No. 5:20-cv-08096- EJD          JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                     3
                                           TIME TO FILE OPPOSITION AND REPLY PAPERS FOR MTD
